Order entered March 2, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00575-CV

                              FELIPE CARDONA, Appellant

                                             V.

                  SIMMONS ESTATE HOMES I, LP, ET AL., Appellees

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-12-05101-F

                                         ORDER
       Before the Court is appellees’ February 26, 2015, agreed joint motion to extend time to

file briefs. We GRANT the motion and ORDER appellees to file their briefs no later than April

10, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE